Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.413 Filed 01/13/20 Page 1 of 9

Case No. 18-20533

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

UNITED STATES OF AMERICA
V.

MICHAEL HINDS

 

DEFENDANT’S MOTION AND BRIEF FOR RECONSIDERATION OF
THIS COURT’S ORDER (RE 38) DENYING DEFENDANT’S MOTION TO
SUPPRESS

 

Christopher W. Quinn, II
The Law Offices of Christopher W. Quinn, II
400 Monroe, Suite 290
Detroit, Michigan 48226
Telephone: (313) 967-7847
Facsimile: (313) 967-7847

chris(@winwithattorneyquinn.com
Counsel for Michael Hinds
Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.414 Filed 01/13/20 Page 2 of 9

 

TABLE OF CONTENTS
TABLE OF CONTENT Swexs esa cas siiedindes tonenennnnennenvsawawoas ovmnves owsies i
TABLE OF AUTHORITIES. ............ccccccescecsscceucccuscecneseeeussesseess 1
INTRODUCTION. ...... cece sec ccceececceeeecseeesenesescussuseuscusestesensunes |

ARGUMENT:

I. “Clear and Uncontroverted” evidence of MMMA compliance could
preclude a finding of probable cause based on marijuana possession

 

CRAIN ORTON CNSR CORTON Ha REENG HON OM ENE HONOR KER DAW Renae URESRTES NGalenees 5
CONCLUSION 0.0.0... csc ceeeseesesescsessesseessesesscsesssecsusessesesacsesecessesacaeseeaeersasaes 6
CERTIFICATE OF SERVICE. ..........ccccceccecceceeccecaecesccnneeaeensseensees 7

TABLE OF AUTHORITIES
STATUES
Fed. R. Civ. P. 59(€)........cceccecnececcececeecscescsessnseseessecessesaeceseseeuens 1
COURT RULES
Local Court Rule (E.D. MI) 7.1(h).............ccccscesenceeceseesaecesavensuveusens 1
CASES
United States v. Duval, 742 F.3d 246, 252 (6th Cir. 2014) 00.0.0... eeeeeeeees 5

People v. Brown, 297 Mich. App. 670, 825 N.W.2d 91 (Mich. Ct. App. 2012)

 
Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.415 Filed 01/13/20 Page 3 of 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL NO. 18-cr-20533
v. HONORABLE VICTORIA A. ROBERTS
MICHAEL HINDS
Defendant.

/

DEFENDANT’S MOTION AND BRIEF FOR RECONSIDERATION OF
THIS COURT’S ORDER (RE 38) DENYING DEFENDANT’S MOTION TO
SUPPRESS

The Defendant movers this Honorable Court, under Fed. R. Civ. P. 59(e)
and E.D. Mich. LR 7.1(h) to reconsider its Opinion and Order (RE 38) denying his
motion to suppress illegally sized evidence for the reasons in the following brief:

1). On November 23, 2017, Mr. Hinds was arrested in the City of Detroit
for allegedly being in possession of illegal narcotics and a firearm in the City of

Detroit. Mr. Hinds was processed at the Detroit PD.

 
Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.416 Filed 01/13/20 Page 4 of 9

2). Mr. Hinds prior to being arrested on November 23, 2019, came in contact with
Detroit Police Offices Harnphanich and Bush.

3). The reason Detroit Police Offices Harnphanich and Buch came into contact
with Mr. Hinds is because the officers noticed his vehicle was filed with smoke.
4) The Detroit Police Offices were investigating whether the occupants were
illegally smoking marihuana in public.

5) During their investigation the officers determined that the smoke in Mr. Hinds
vehicle was tobacco smoke and not marihuana smoke.
6) That Mr. Hinds had a license to use medical marihuana.

7). That Mr. Hinds was in possession of less than 2.5 ounces of marihuana.

8). That the DPD officers observed Mr. Hinds in possession of less than 5 grams of
marihuana.

9. That the DPD offices did not observe or smell any burnt marihuana in Mr.
Hinds’ vehicle.

10). From the DPD offices initial observations their was no evidence that Mr.
Hinds was not in “clear and uncontroverted” compliance with the Michigan
Medical Marihuana Act (MMMA.)

11) The Michigan Medical Marijuana Act (MMMAA) does provide a very

restricted limited exception to that general rule of a finding of probable cause for
Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.417 Filed 01/13/20 Page 5 of 9

the possession of marijuana, but there has to be “clear and uncontroverted”
compliance with the Act.
12) There in no indication by the court in its order (RE 38) of whether or not Mr.
Hinds was in “clear and uncontroverted” compliance with the MMMA.
13) Ifit was determined that Mr. Hinds was in “clear and uncontroverted”
compliance with the MMMA, probable cause could be precluded.

For the above reasons, counsel for Mr. Hinds requests that the Court reconsider in

order (RE: 38) denying his motion to suppress.

Dated: January 13, 2020, Respectfully submitted

/s/Christopher W. Quinn, II
Christopher W. Quinn, II (P69483)
Attorney for Michael Hinds

400 Monroe, Suite 290

Detroit, MI 48226
(313) 967-7847
chris@winwithattorneyquinn.com

 
Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.418 Filed 01/13/20 Page 6 of 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL NO. 18-cr-20533
Vv. HONORABLE VICTORIA A. ROBERTS
MICHAEL HINDS
Defendant. /

 

DEFENDANT’S MOTION AND BRIEF FOR RECONSIDERATION OF
THIS COURT’S ORDER (RE 38) DENYING DEFENDANT’S MOTION TO
SUPPRESS

I. FACTS
Mr. Hinds prior to being arrested on November 23, 2019, came in contact with
Detroit Police Offices Harnphanich and Bush. The reason Detroit Police Offices
Harnphanich and Buch came in contact with Mr. Hinds is because the officers
notices his vehicle was filed with smoke. The Detroit Police Offices were
investigating whether the occupants were illegally smoking marihuana in public.

During their investigation the officers determined that the smoke in Mr. Hinds
vehicle was tobacco smoke and not marihuana smoke. That Mr. Hinds had a

license to use medical marihuana. That Mr. Hinds was in possession of less than
Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.419 Filed 01/13/20 Page 7 of 9

2.5 ounces of marihuana. That the DPD officers observed Mr. Hinds in possession

of less than 5 grams of marihuana. That the DPD offices did not observe or smell
any burnt marihuana in Mr. Hinds’ vehicle. From the DPD offices initial
observations there was no evidence that Mr. Hinds was not in “clear and

uncontroverted” compliance with the Michigan Medical Marihuana Act (MMMA.)

I. ARGUMENT

The leading case suggest in dicta that “clear and uncontroverted” evidence
of MMMA compliance could preclude a finding of probable cause based on
marijuana possession. See id.; United States v. Duval, 742 F.3d 246, 252 (6th Cir.
2014). The dicta relied upon in the Duval case is based upon the Michigan Court
of Appeals case, People y. Brown, 297 Mich. App. 670, 825 N.W.2d 91 (Mich. Ct.
App. 2012) which states “while we decline, in light of the pertinent case law, to
impose an affirmative duty on the police to obtain information pertaining to a
person's noncompliance with the MMMA before seeking a search warrant for
marijuana, if the police do have clear and uncontroverted evidence that a person
is in full compliance with the MMMA, this evidence must be included as part of
the affidavit because such a situation would not justify the issuance of a warrant.
This scheme will reduce any potential (however unlikely) for police overreach in

attempting to obtain search warrants.”
Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.420 Filed 01/13/20 Page 8 of 9

In this case, there was never a finding by the court of whether there was
“clear and uncontroverted” evidence that Mr. Hinds was in compliance with the
MMMA. In it order (Re:38) the court does indicate that the “ The Court finds the
MMMaA: (1) only protects patients who comply with it; (2) only protects patients
as outlined in the statute;” but does not disclose whether Mr. Hinds was in
compliance with the MMMA and if he was in compliance what protections he
would be entitled to. It appears that if Mr. Hinds was in “clear and uncontroverted”
compliance, that the DPD offices would not have sufficient probable cause to
search his vehicle.

HI. CONCLUSION

For the foregoing reasons, and any other reasons the Court finds just and
proper, Mr. Hinds requests that the Court reconsider its order (RE:38) and grant
Mr. Hinds’s motion to suppress.

Dated: January 13, 2020

Respectfully submitted

/s/Christopher W. Quinn, II
Christopher W. Quinn, IT (P69483)
Attorney for Michael Hinds

400 Monroe, Suite 290

Detroit, MI 48226

(313) 967-7847

chris@winwithattorneyquinn.com

 
Case 2:18-cr-20533-VAR-MKM ECF No. 63, PagelD.421 Filed 01/13/20 Page 9 of 9

CERTIFICATE OF
SERVICE

I hereby certify that on the above date, the foregoing paper was filed with

the clerk of the Court via ECF and served on all counsel of record.

/s/Christopher W. Quinn, II
Dated: January 13, 2020 Attorney for Michael Hinds

 
